  Case 4:19-cr-40015-LLP Document 7 Filed 02/06/19 Page 1 of 1 PageID #: 32



                     UNITED STATES DISTRICT COURT


                       DISTRICT OF SOUTH DAKOTA


                              SOUTHERN DIVISION



UNITED STATES OF AMERICA,                         4:19-CR-40015-LLP



                 Plaintiff,
                                              DEFENDANT'S CONSENT TO
                                         HEARING BY VIDEO CONFERENCE

PAUL ERICKSON,


                 Defendant.




     COMES NOW the defendant and after consultation with his counsel and


consents to the hearing scheduled for Wednesday, February 6, 2019, to be

conducted by videoconference.

      DATED this 6th day of February, 2019.




                                    Defeijdant




                                     Etorney for Def^u^t
